Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Supplemental Amendment filed on 9/13/2022.

Election/Restrictions
Applicant’s election of Species I (Figure 5B) in the reply filed on 9/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-4, 8-9, 14-15, 20-21, 25-26, 30-31, 36-37, 42-43 are withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin et al. (US 2021/0345047 A1) in view of Best (US 2022/0046365 A1)
Regarding claim 1, Sabin discloses an own voice suppression apparatus (Fig. 1) applicable to a hearing aid, comprising:
an air conduction sensor (114) for generating an audio signal (¶ 0033);
an own voice indication module (110) for generating an indication signal according to at least one of user's mouth vibration information (vibrations indicative of user talking) and a similarity measure between the audio signal and prestored user's utterances (¶ 0034); and
a suppression module (102) coupled to the air conduction sensor and the own voice indication module (see Fig. 1) for suppressing the audio signal 
Sabin is not relied upon to disclose suppressing the audio signal on an element-by-element basis, and wherein the element is one of a sample, a frequency bin and a passband of the audio signal.
In a similar field of endeavor, Best discloses suppressing the audio signal on an element-by-element basis, and wherein the element is one of a sample, a frequency bin and a passband of the audio signal (¶ 0055-0056, frequency bin and passband basis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to suppressing the audio signal on an element-by-element basis, and wherein the element is one of a sample, a frequency bin and a passband of the audio signal,
the motivation being to increase comprehensibility of speech coming from people other than the hearing aid user (Best - ¶ 0054).
Claims 23 recite similar limitations as claims 1, respectively, and are rejected for the same reasons set forth above in the rejections of claims 1, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin in view of Best in view of Zhou et al. (WO 2021/046796 using US 2022/0150627 for citations)
Regarding claim 2, Sabin-Best discloses the apparatus according to claim 1, and Sabin discloses wherein the own voice indication module comprises:
a bone conduction sensor for measuring vibrations caused by user's mouth movements to output a vibration signal (¶ 0034); and

Sabin-Best is not relied upon to disclose an own voice reconstruction module for reconstructing high-frequency components from the vibration signal to generate a reconstructed signal as a first indication signal.
In a similar field of endeavor, Zhou discloses:
a bone conduction sensor for measuring vibrations caused by user's mouth movements to output a vibration signal (¶ 0060); and
an own voice reconstruction module for reconstructing high-frequency components from the vibration signal to generate a reconstructed signal as a first indication signal (¶ 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
a bone conduction sensor for measuring vibrations caused by user's mouth movements to output a vibration signal; and
an own voice reconstruction module for reconstructing high-frequency components from the vibration signal to generate a reconstructed signal as a first indication signal,
the motivation being to improve quality of the bone conduction data (Zhou - ¶ 0060).
Claims 24 recite similar limitations as claims 2, respectively, and are rejected for the same reasons set forth above in the rejections of claims 2, respectively.

Allowable Subject Matter
Claim 5-7, 10-13, 16-19, 22, 27-29, 32-35, 38-41, 44 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 5, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 5 in combination with the rest of the limitations of claim 5:
“wherein the suppression module comprises:
a first signal splitter coupled to the air conduction sensor for splitting the audio signal into Q first signal components;
a second signal splitter coupled to the bone conduction sensor for splitting the reconstructed signal into Q second signal components;
a second computing unit coupled to first signal splitter for generating Q second suppression masks for the Q first signal components; and
Q multipliers coupled between first signal splitter and the second computing unit for respectively multiplying the Q second suppression masks by their corresponding first signal components to generate Q multiplied signals; and
a first signal synthesizer coupled to the Q multipliers for reconstructing the own-voice-suppressed signal according to the Q multiplied signals, where Q>=l”

In regard to claim 16, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 16 in combination with the rest of the limitations of claim 16:
“a voice identification module for receiving the audio signal to generate Q matching scores for Q signal components as the indication signal, where Q>=l;
wherein the Q matching scores for Q signal components correspond to the similarity measure between the audio signal and the prestored user's utterances”

In regard to claim 27, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 27 in combination with the rest of the limitations of claim 27:
“wherein the step of generating the own-voice-suppressed signal comprises:
splitting the audio signal by a first signal splitter into Q first signal components;
splitting the reconstructed signal by a second signal splitter into Q second signal components;
generating Q second suppression masks for the Q first signal components; and
respectively multiplying the Q second suppression masks by their corresponding first signal components to generate Q multiplied signals; and
reconstructing the own-voice-suppressed signal by a first signal synthesizer according to the Q multiplied signals, where Q>=l”

In regard to claim 38, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 38 in combination with the rest of the limitations of claim 38:
“generating Q matching scores for Q third signal components as the indication signal according to the audio signal, where Q>= 1;
wherein the Q matching scores for Q signal components correspond to the similarity measure between the audio signal and the prestored user's utterances”

Claim 6-7, 10-13, 17-19, 22, 28-29, 32-35, 39-41, 44 is/are dependent upon base claims having allowable subject matter.

Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive.
Applicant argues (Remarks: page 18) that:
“By comparison, as well known in the art (please go to the website: https://en.wikipedia.org/wiki/Voice_activity detection), Voice activity detection (VAD) is the detection of the presence or absence of human speech, used in speech processing. Specifically, the VAD 110 in Sabin is used to detect the vibrations (from the sensor 112) indicative of a user talking, i.e., classifying each section of the vibrations as speech and non-speech segments. Obviously, the functions of the VAD 110 in Sabin and the voice identification module 130B in the present application are different. Besides, Sabin is silent with respect to any measure of similarity or cosine similarity.”

In response, the examiner submits that the argued limitation of “an own voice indication module for generating an indication signal according to at least one of [i] user's mouth vibration information and [ii] a similarity measure between the audio signal and prestored user's utterances” has two options, (i) and (ii).
Regarding option (i), the examiner submits that Applicant’s argument does not indicate why the teaching in Sabin ¶ 0034 of “vibrations indicative of the user talking” cannot be considered the claimed “user’s mouth vibration information”, and examiner notes that Sabin using a VAD to detect these vibrations does not teach away from this.
Regarding option (ii), the prior art rejection is not based on option (ii) because the rejection is based on option (i), and further the examiner submits that: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cosine similarity, feature vector) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues (Remarks: page 22) that:
“Accordingly, Sabin fails to disclose “a suppression module coupled to the air conduction sensor and the own voice indication module for suppressing the audio signal on an element-by- element basis to generate an own-voice-suppressed signal according to the indication signal” and “wherein the element is one of a sample, a frequency bin and a passband of the audio signal,” as is recited in claim 1.”

In response, the examiner submits that the newly introduced reference of Best has been combined with Sabin to teach the argued limitation.
Applicant argues (Remarks: page 23) that:
“Accordingly, Sabin fails to disclose “wherein the Q matching scores for Q signal components correspond to the similarity measure between the audio signal and the prestored user’s utterances,” as is recited in claim 16.”

In response, the examiner submits that claim 16 is considered to be allowable subject matter.
Applicant argues (Remarks: page 24) that:
“Accordingly, a combination of Sabin and Zhou fails to teach or suggest “a suppression module coupled to the air conduction sensor and the own voice indication module for suppressing the audio signal on an element-by-element basis to generate an own-voice-suppressed signal according to the indication signal” and “wherein the element is one of a sample, a frequency bin and a passband of the audio signal,” as is recited in claim 1.”

In response, the examiner submits that the newly introduced reference of Best has been combined with Sabin to teach the argued limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687